Case 5'19-cv-00089-G Document 1-10 Filed 01/31/19 Page 1 of 7

 

IN THE ntsTRIcT coURT 0F LINCOLN coUNTY FILED

l sTATE oF oKLAHoMA N_ 1
THE cer oF_ PRAGUE, oKLAHoMA ¢,~,,,. 5 2019
and PRAGUE PUBLic woRKs AUTHORITY, l “”""'~*“'°’i,~,“j;#r ann
Plaimiffs, |
vs. l case No. cJ_2019- ig

CAH ACQUISITION CoMPANY 7, LLC; .l
HMC/CAH CONSOLIDA”IED, INC.; s
RURAL COMMUNITY HOSPITALS OF

AMERICA, LLC; EMPOWER H.M.S.; JORGE A.
PEREZ; WCS CORPORATION, INC., successor-
by-merger to CPP WOUND CARE #24; LINCOLN '
COUNTY TREASURER AND BOARD OF

COUNTY COMMISSIONERS; and

JOHN DOES 1-10,

Defendants. ( l

PLAINTIFF’S MOTION FOR TEMPORARY INJUNCTION. AND BRIEF lN SUPPORT
Plaintiffs, the City of Prague, Oklahoma, and Prague Public Works Authon'ty, hereby

moves this Court to enter a Temporary lnjunction forbidding Defendants CAH Acquisition
Company 7, LLC (“CAH 7”), HMC/CAH Consolidated, Inc. (“HMC”), Rural Commum‘ty
Hospital of America, LLC (“RCHA”) and Empower H.M.S. (“Empower”), as well as their
Affiliates, ofticers, agents, employees and assigns, (a) from terminating or curtailing the existing
services they are providing to Plaintiifs and the Hospital, and (b) from taking, using or dissipating
any funds received or to be received related to the operation of the Hospital, including, but not
limited to, those paid or payable by the Medicare and Medicaid programs and other payors, until
further order of this Court. Plaintiffs also ask the Court to temporarily enjoin the Defendants
Lincoln County Treasurer and Board of County Cornmissioners (“County Oflicers”) and WCS
Corporation, Inc. (“WCS”), successor-by-merger to CPP Wound Care #24 from enforcing tax liens

or judgment liens against the Hospital, or otherwise initiating collection efforts against the

 

EXH|B|T

1 _\9_

 

 

Case 5:19-cv-00089-G Document 1-10 Filed 01/31/19 Page 2 of 7

 

Hospital, until further order of this Court. In support of this Motion, Plaintift` incorporates by

reference the allegations in its Petition and the exhibits attached thereto, and further states:

BRIEF
FACTS

l. Prague Community Hospital (the “Hospital”) is a medical facility that provides the
City of Prague and surrounding areas with essential health care services, including diagnostic and
therapeutic services; 24-hou.r emergency care; convenient and specialized outpatient resources;
laboratory, physical rehabilitation, acute care, swing bed, cardiology, and other services. On
December 3l, 2013, Prague and PPWA executed a lease agreement with CAH 7 that terminated
on December 31 , 2018 (the “Lease Agreement”). The second recital of the Lease Agreement states
Plaintiffs’ intent in executing the Lease:

WHEREAS, the City and the Authority have determined that it is in the

public interest to continue to lease the Hospital Property (as hereinafter
defined) to Hospital. . . .

2. 'l`o that end, both Paragraph 2.1 and Paragrapll 4.1 of the Lease Agreement
require CAH 7, HMC, and RCHA to maintain the Hospital as an ongoing, fully functional
“critical access hospital in accordance with a license issued by the Oklahoma Depamnent of
Health.” CAH 7 in turn may have contracted with Det`endant Empower to manage the Hospital.

3. CAH 7, HMC, RCHA and Empower have failed to timely and fully pay the
Hospital’s employees their wages and salaries as they become due, threatening the stability of

the Hospital and its ability to be maintained as a going concem.

Case 5:19-cv-00089-G Document 1-10 Filed 01/31/19 Page 3 of 7

 

4. CAH 7, HMC, RCl-lA and Empower have failed to timely and fully pay the
Hospital’s vendors’ claims as they become due, threatening the stability of the Hospital and its
ability to be maintained as a going concern

5. The failure of CAH 7, HMC, RCHA and Empower to pay the Hospital's
employees and the Hospital’s vendors also is a breach of the Lease Agreement.

6. Plaintiffs therefore are entitled to immediate possession of the Hospital.

7. However, a sudden eviction or other closure of the Hospital will severely disrupt,
and could entirer preclude, the ability of the Hospital to care for the commtmity.

8. Plaintiffs therefore request that the Court enjoin CAH 7, HMC, RCHA and
Empower, as well as their Affiliates (as defined in the Lease Agreernent) officers, agents,
employees and assigns, from ceasing regular day to day operations of the Hospita]., and instead
require them to operate in the normal course of business until the Couit can hear and determine
the Plaintiffs’ request for a receiver, filed concurrently herewith.

9. Plaintiffs fm'ther request that the Court enjoin CAH 7, HMC, RCHA and
Empower, as well as their Atfiliates (as defined in the Lease Agreement) officers, agents,
employees and assigns, (a) from terminating or curtailing the existing services they are providing
to Plaintifl`s and the Hospital, and (b) from taking, using or dissipating any funds received or to
be received related to the operation of the Hospital, including, but not limited to, those paid or
payable by the Medicare and Medicaid programs and other payors

10. CAH 7, HMC, RCHA and Empower will not be seriously injured by such an
injunction, as they currently provide the necessary services, and can he compensated monetarin

for continuing to provide those services, should they be entitled to such.

 

 

 

Case 5:19-cv-00089-G Document 1-10 Filed 01/31/19 Page 4 of 7

 

l l. Defendants County Ofticers have an interest in the property which is the subject of
this litigation due to unpaid ad valorem taxes.

12. WCS, successor-by-merger to CPP Wound Care #24, sued CAH 7 on December
21 , 2018, in the District Court of Lincoln County, State of Oklahoma, Case No. CJ-2018-188, for
monies owed under a certain Wound Care Services Agreement.

13. Plaintiffs request that the County Officers and WCS be temporarily enjoined from
enforcing tax liens or judgment liens against the Hospital, or otherwise pursuing collection efforts
against the Hospital or its assets, pending appointment of a Receiver and further order of this Court.

ARGUMENT AND AUTHDRI'I`IES

This Court, in its discretion, may issue a temporary injunction pursuant to 12 O.S. § 1382
in order to restrain the commission or continuance of some act. The Oklahoma Supreme Court
has interpreted this statute to require a court’s assessment of:

(l) the applicant's likelihood of success on the merits,

(2) possible irreparable harm to the party seeking relief if injunctive
relief is denied,

(3) the relative effect on the interested parties, and

(4) any public policy concerns arising out of the issuance of
injunctive relief.

Tulsa Order of Po!ice Lodge No. 93 v. City ofTulsa, 2001 OK CIV APP 153,1[ 24, 39 P.3d 152;

See also Sharp v. 251“t St. Landjlfl, Inc, 1991 OK 41,1{22, 868 P.2d 676', Inergy Propane, LLC v.

Lunafv, 2009 OK CIV APP 8, 11 41, 219 P.3d 547. These factors are discussed in more detail below.
A. Plaintift’s likelihood of success on the merits.

It is common knowledge that Plaintiffs’ causes of action against Defendants have

considerable merit. The Hospital’s employees are not being paid, nor are its other obligations,

such as rent, utilities, and taxes.

 

 

Case 5:19-cv-00089-G Document 1-10 Filed 01/31/19 Page 5 of 7

 

Thus, it is highly unlikely that Defendants will be able to allege any valid defense to
Plaintiffs’ claims, and even less likely that any such defense would be supported by any facts.
Defendants cannot dispute that-they are not maintaining andfor jeopardizing the Hospital as a going
concem.

B. If relief is not granted, Plaintiffs could suffer irreparable harm.

lf relief is not granted, Plaintiffs could be irreparably damaged A sudden eviction or
abandonment, or other closure of the Hospital, will severely disrupt, and could entirely preclude,
the ability of the Hospital to care for the community. Further, if the Defendants are allowed to
siphon away the revenues of the Hospital, it is likely that it will not have the cash necessary to
sustain itself as a going concern

C. The relative interests of the parties: the threatened injury outweighs whatever
damage the proposed injunction may cause Defendants.

The Court must also “balance the equities of the parties and determine whether the
threatened injury to movant outweighs whatever damage the proposed injunction may cause the
opposing pany.” Sharp v. 251 St. Landfill, 1991 OK 41, il 22, 810 P.2d 1270, 1277. ln this case,
the injunction will cause no damage to Defendants, as they currently provide the necessary
services, and can be compensated monetan'ly for continuing to provide those services, should they
be entitled to such.

D. Public policy concerns arising out of the issuance of injunctive relief.

When there is a public interest in the case, the Court should also consider whether the
injunction would be adverse to the public’s interest. Id. Obviously, the public interest weighs

greatly in favor of keeping the Hospital open as a going concem.

 

 

 

Case 5:19-cv-00089-G Document 1-10 Filed 01/31/19 Page 6 of 7

 

CONCLUSION

Defendants threaten to cause irreparable harm to Plaintiffs by closing or abandoning the
Hospital, or by executing on its property. Plaintit’fs therefore are entitled to injunctive relief to
prevent that outcome

WHEREFORE, Plaintifl`s respectfully pray that this Court enter a temporary injunction
pursuant to 12 O.S. § 1382, barring Defendants CAH 7, HMC, RCHA and Empower, as well as
their Afiiliates, otiicers, agents, employees and assigns, from (a) from terminating or curtailing
the existing services they are providing to Plaintiffs and the Hospital, and (b) ti~om taking, using
or dissipating any funds received or to be received related to the operation of the Hospital,
including, but not limited to, those paid or payable by the Medicare and Medicaid programs and
other payors, and enjoining the County Oi`iicers and WCS from enforcing tax liens or judgment
liens against the Hospital, or otherwise pursuing collection efforts against the Hospital or its assets,

until further order of this Court.

 

 

 

Case 5:19-cv-00089-G Document 1-10 Filed 01/31/19 Page 7 of 7

 

 

'l`. P. | ewell (OBA # 10347)
J'effrey E. Tate (OBA # 17150)
Brock Z. Pittman (OBA # 32853)
Christensen Law Group, P.L.L.C.
The Parkway Building

3401 N.W. 63rd Street, Suite 600
Oklahoma City, Oldahoma 73116
(405) 232-2020 Telephone

(405) 228-1 113 Facsimile
clay@christensenlawgroup.com
lynn@christensenlawgroup.com
jeffrey@christensenlawgroup.com
brock@christensenlawgroup.com

- and-

Joseph M. Vorndran (OBA # 21391)
Stuart & Clover, P.L.L.C.

130 N. Broadway, Ste. 100
Shawnee, Oklahoma 74801

(405) 275-0700 Telephone

(405) 275~6805 Facsimile
joe@stuartclover.com

Attorneysfor Plaz'ntz}_‘,‘fs

 

 

